UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 0-11480 BIOVEST INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 41-1412084 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 324 S. Hyde Park Ave., Suite 350, Tampa, FL 33606 (Address of principal executive offices) (Zip Code) (813)864-2554 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-Accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.).Yes¨Nox Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a Bankruptcy Plan confirmed by the Bankruptcy Court:YesxNo¨ As of January31, 2013, there were 146,510,818 shares of the registrant’s common stock outstanding. Forward-Looking Statements Statements in this Quarterly Report on Form 10-Q that are not strictly historical in nature are forward-looking statements. These statements may include, but are not limited to, statements about: the timing of the commencement, enrollment, and completion of our clinical trials for our product candidates; the progress or success of our product development programs; the status of regulatory approvals for our product candidates; the timing of product launches; our ability to protect our intellectual property and operate our business without infringing upon the intellectual property rights of others; and our estimates for future performance, anticipated operating losses, future revenues, capital requirements, and our needs for additional financing. In some cases, you can identify forward-looking statements by terms such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “will,” “would,” “goal,” or other variations of these terms (including their use in the negative) or by discussions of strategies, plans or intentions. These statements are only predictions based on current information and expectations and involve a number of risks and uncertainties. The underlying information and expectations are likely to change over time. Actual events or results may differ materially from those projected in the forward-looking statements due to various factors, including, but not limited to, those set forth in “ITEM 1A. RISK FACTORS” of our Annual Report on Form10-K for the fiscal year ended September30, 2012 and those set forth in our other filings with the Securities and Exchange Commission. Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. INDEX BIOVEST INTERNATIONAL, INC. Page PART I. FINANCIAL INFORMATION ITEM1. Financial Statements 4 Condensed Consolidated Balance Sheets as of December31, 2012 (unaudited) and September30, 2012 4 Condensed Consolidated Statements of Operations for the Three Months Ended December31, 2012 and 2011 (unaudited) 5 Condensed Consolidated Statement of Stockholders’ Deficit for the Three Months Ended December31, 2012 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended December31, 2012 and 2011 (unaudited) 7 Notes to Condensed Consolidated Financial Statements 8 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 32 ITEM4. Controls and Procedures 32 PARTII. OTHER INFORMATION ITEM1. Legal Proceedings 32 ITEM1A. Risk Factors 33 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 33 ITEM3. Defaults Upon Senior Securities 33 ITEM4. Mine Safety Disclosures 34 ITEM5. Other Information 34 ITEM6. Exhibits 34 Signatures 35 3 Table of Contents PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS BIOVEST INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS December31, 2012 (Unaudited) September30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of $8,000 allowance for doubtful accounts at December31, 2012 and September30, 2012 Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Patents and trademarks, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Customer deposits — Billing in excess of costs and estimated earnings — Derivative liabilities Notes payable, related party Current maturities of long term debt Total current liabilities Long term debt, less current maturities Accrued interest Other Total liabilities Commitments and contingencies (Note 13) — — Stockholders’ deficit: Preferred stock, $0.01 par value, 50,000,000 shares authorized; no shares issued and outstanding — — Common stock, $0.01 par value, 300,000,000 shares authorized; 146,510,818and 146,436,893 issued and outstanding at December31, 2012 and September30, 2012 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements. 4 Table of Contents BIOVEST INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEnded December 31, Revenue: Products $ $ Services Total revenue Operating costs and expenses: Cost of revenue: Products Services Research and development expense General and administrative expense Total operating costs and expenses Loss from operations ) ) Other income (expense): Interest expense, net ) ) Gainon derivative liabilities Other (expense), net ) ) Total other expense ) ) Loss before reorganization items ) ) Reorganization items: Gain on reorganization — Professional fees — ) Total reorganization items — Net loss $ ) $ ) Loss per common share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying footnotes are an integral part of these condensed consolidated financial statements. 5 Table of Contents BIOVEST INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT THREE MONTHS ENDED DECEMBER 31, 2012 (Unaudited) Common Stock Shares Amount Additional Paid- inCapital Accumulated Deficit Total Balances October1, 2012 $ $ $ ) $ ) Issuance of common shares for interest on outstanding debt — Employee share-based compensation — — — Net loss — — — ) ) Balances December31, 2012 $ $ $ ) $ ) The accompanying footnotes are an integral part of these condensed consolidated financial statements. 6 Table of Contents BIOVEST INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) ThreeMonths Ended December31, 2012 2011 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows from operating activities before reorganization items: Depreciation Amortization of patents Employee share-based compensation Amortization of discount on notes payable Amortization of deferred loan costs Shares issued for interest on outstanding debt Gain on derivative liabilities ) ) Changes in cash resulting from changes in: Operating assets ) Operating liabilities Net cash flows from operating activities before reorganization items ) ) Reorganization items: Gain on reorganization plan — ) Net change in cash flows from reorganization items — ) Net cash flows from operating activities ) ) Cash flows from investing activities: Acquisition of furniture, equipment and leasehold improvements ) ) Net cash flows from investing activities ) ) Cash flows from financing activities: Repayment of notes payable and long-term debt ) ) Proceeds from notes payable and long-term debt — (Payments to)/advances from related party ) Proceeds from equipment financing — Net cash flows from financing activities Net change in cash ) ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Non-cash financing and investing transactions: Issuance of shares for payment of interest on outstanding debt $ $ Issuance of shares to settle pre-petition claims — Increase in March 2014 Obligations — Cash paid for interest during period $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements. 7 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 1. Description of the company: Overview: Biovest International, Inc.’s (the “Company” or “Biovest”) is a biotechnology company focused on: the continued development and future commercialization of BiovaxID™, as a personalized therapeutic cancer vaccine for the treatment of B-cell blood cancers; the continued development, commercialization, manufacture and sale of AutovaxID® and its other instruments and disposables; and the commercial sale and production of cell culture products and related services.Biovest was incorporated in Minnesota in 1981, under the name Endotronics,Inc.In 1993, the Company’s corporate name was changed to Cellex Biosciences,Inc. In 2001, the Company changed its corporate name to Biovest International, Inc. and changed its state of incorporation from Minnesota to Delaware. As a result of Biovest’s collaboration with the National Cancer Institute (“NCI”), Biovest is developing BiovaxID, a personalized therapeutic cancer vaccine for the treatment of non-Hodgkin’s lymphoma (“NHL”), a B-cell cancer, specifically, follicular lymphoma (“FL”) and mantle cell lymphoma (“MCL”), and potentially other B-cell blood cancers. Both FL and MCL are generally considered to be incurable with currently approved therapies. These generally fatal diseases arise from the lymphoid tissue and are characterized by an uncontrolled proliferation and spread throughout the body of mature B-cells, which are a type of white blood cell. Three clinical trials conducted under the Company’s investigational new drug application (“IND”) have studied BiovaxID in NHL. These studies include a Phase 2 clinical trial and a Phase 3 clinical trial in patients with FL, as well as a Phase 2 clinical trial in patients with MCL. BiovaxID has demonstrated statistically significant Phase 3 clinical benefit by prolonging disease-free survival in FL patients treated with BiovaxID.The Company believes that these clinical trials demonstrate the safety and efficacy of BiovaxID. Based on the Company’s scientific advice meetings with multiple European Union (“EU”)-Member national medicines agencies, the Company filed its formal notice of intent to file a marketing authorization application (“MAA”) with the European Medicines Agency (“EMA”), which begins the EU marketing approval application process.Additionally, based on a scientific advice meeting conducted with Health Canada, the Company announced plans to file a new drug submission application (“NDS”) seeking regulatory approval in Canada. Biovest could receive a decision regarding EU marketing and Canadian regulatory approvals for BiovaxID within 12 months after the submission of the Company’s MAA and NDS assuming that the rigorous review process advances forward in a timely and positive manner and no substantial regulatory issues or problems are encountered.The Company also conducted a formal guidance meeting with the U.S. Food and Drug Administration (“FDA”) in order to define the path for the Company’s filing of a biologics licensing application (“BLA”) for BiovaxID’s U.S. regulatory/marketing approval. Further in its guidance, the FDA required that the Company conduct a confirmatory second Phase 3 clinical trial to complete the clinical data gained through its first Phase 3 clinical trial and its BiovaxID development program to support the Company’s filing of a BLA for BiovaxID.The Company is preparing, subject to required funding, to initiate this second Phase 3 clinical trial to advance BiovaxID toward the U.S. market. To support the Company’s planned commercialization of BiovaxID and to support the products of personalized medicine and particularly, patient specific oncology products, the Company developed and commercialized a fully automated cell culture instrument that employs a fully disposable, closed-system cell-growth chamber incorporating a hollow fiber cell-growth cartridge called AutovaxID.Since it is fully enclosed, computer controlled and automated, AutovaxID requires limited supervision and manpower to operate compared to manual instruments. AutovaxID is suitable for growing antibody-secreting cell lines, including hybridomas and Chinese hamster ovary (“CHO”) cells, which are among the leading kinds of cell lines used for commercial therapeutic protein manufacture. AutovaxID has a small footprint and supports scalable. The Company plans to utilize the AutovaxID technology to streamline the commercial manufacture of BiovaxID.The Company believes that AutovaxID is the first cell culture system that enables production of personalized cell-based treatments economically.AutovaxID uses a disposable production unit which provides for robust and dependable manufacturing while complying with the industry current good manufacturing practices (“cGMP”) standards. The Company is collaborating with the U.S. Department of Defense (“DoD”) and others to further develop AutovaxID and the Company’s related hollow fiber systems and to explore potential production of additional vaccines, including vaccines for viral indications such as influenza and other contagious diseases. The Company also manufactures instruments and disposables used in the hollow fiber production of cell culture products. The Company manufactures mammalian cell culture products such as whole cells, recombinant and secreted proteins, and monoclonal antibodies for third parties, primarily researchers.The Company has produced over 7,000 cell based products for an estimated 2,500researchers around the world.The Company considers its vast experience in manufacturing small batches of different cell based products, together with its expertise in designing and manufacturing instruments for personalized medicines as important competencies supporting the Company’s development of patent specific immunotherapies. 8 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 1. Description of the company (continued) Corporate Overview: In April 2003, the Company entered into an investment agreement with Accentia Biopharmaceuticals, Inc. (“Accentia”).As a result of this agreement, in June 2003, the Company became a subsidiary of Accentia through the sale of shares of the Company’s authorized but unissued common and preferred stock representing approximately 81% of the Company’s equity outstanding immediately after the investment. The aggregate investment commitment initially received from Accentia was $20million. Following Accentia’s investment, the Company continued to be a reporting company under Section12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the Company files periodic and other reports with the Securities and Exchange Commission (“SEC”).As of December 31, 2012, Accentia owned approximately 59% of the Company’s outstanding common stock. In November 2010, the Company completed and formally exited reorganization under Chapter11 of the U.S. Bankruptcy Code(“Chapter 11”) as a fully restructured company. On March19, 2012, the U.S.Bankruptcy Court for the Middle District of Florida, Tampa Division (the“Bankruptcy Court”) entered a Final Decree closing the Company’s Chapter 11 proceedings.Through the provisions of the Company’s bankruptcy plan(asamended) (the“Plan”), effective on November17, 2010 (the “Effective Date”), the Company restructured its debts into a combination of new debt and equity. On November 17, 2012,an aggregate of approximately $27.7 million in principal, became due underthe Corps Real Note, Laurus/ValensTerm A Notes, and the Exchange Notes issued to the holders under the Exit Financing (collectively, the “Matured Obligations”) (see Notes 7 and 8).Because the Company was unable to pay the amount due on November 17, 2012, an event of default occurred.On December 19, 2012, a majority of the holders of the outstanding Exchange Notes issued in the Exit Financing commenced a breach of contract action (the “Whitebox Litigation”) to secure monetary judgment(s) against the Company for the outstanding defaulted principal and interest owed to them in the aggregate amount of approximately $1.2 million, in the State of Minnesota.In response, the Company filed a Motion to Dismiss, for the reason that the venue in which the Whitebox Litigation was filed was improper.Pursuant to the terms of the Exchange Notes, the proper venue is New York City, in the Borough of Manhattan.The Company has not been notified of an event of default by any other holder(s) of the outstanding Exchange Notes.As a result of this event of default, the Company has accrued interest on the Exchange Notes at a default rate of 15%per annum. Pursuant to cross-default provisions contained in the Laurus/Valens Term B Notes and the Minnesota Promissory Notes, in the approximate aggregate amount of $4.5 million, the holders may also declare those notes to be in default.The Company has not been notified of an event of default by any of the holders of the notes. On November 17, 2012, the Company, Corps Real and Laurus/Valens entered into a standstill agreement, whereby (i)the maturity dates of the Corps Real Note and the Term A Notes were extended from November 17, 2012 to January 31, 2013 and (ii) Corps Real and Laurus/Valens granted the Company a forbearance until January 31, 2013 from exercising their rights and/or remedies available to them under the Corps Real Note, Term A Notes and Term B Notes.Although the standstill agreement has expired, the Company, Corps Real and Laurus/Valens are continuing to negotiate the potential restructuring of the Corps Real Note, Term A Notes, and Term B Notes.Upon notification of an event of default by Corps Real, Corps Real will have the right to foreclose upon its first priority security interest in all of the Company’s assets.Upon notification of an event of default by Laurus/Valens, Laurus/Valens (a) will have right to foreclose upon their lien on all of the Company’s assets (which is subordinate only to the security interest of Corps Real) and (b)may appoint one-third of the total membership of the Company’s Board of Directors. The Company has not been notified of an event of default by either Corps Real and/or Laurus/Valens. The outcome of the continuing negotiations relating to the restructuring of the Matured Obligations, which may include the remainder of the Company’s outstanding debt instruments, may negatively affect Accentia’s ownership interest in the Company and cause Accentia’s potential deconsolidation/loss of control in the Company. 9 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 2. Significant accounting policies: Basis of presentation: The accompanying unaudited condensed consolidated financial statements have been derived from unaudited interim financial information prepared in accordance with the rules and regulations of the SEC for quarterly financial statements. Certain information and note disclosures normally included in financial statements prepared in accordance the U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information presented not misleading. The interim financial statements of the Company, in the opinion of management, include all normal and recurring adjustments necessary for a fair presentation of results as of the dates and for the periods covered by the interim financial statements. Operating results for the three months ended December31, 2012 are not necessarily indicative of the results that may be expected for the entire fiscal year. The accompanying condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern. These condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended September30, 2012. Principles of consolidation: The unaudited condensed consolidated financial statements include Biovest Europe, Limited, a wholly owned subsidiary of the Company. Biovest Europe, Limited was incorporated in the United Kingdom effective June29, 2011. All significant inter-company balances and transactions have been eliminated. Accounting for reorganization proceedings: Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 852—Reorganizations, which is applicable to companies in Chapter11, generally does not change the manner in which financial statements are prepared. However, it does require that the financial statements for periods subsequent to the filing of the Chapter11 petition distinguish transactions and events that are directly associated with the reorganization from the ongoing operations of the business. Revenues, expenses, realized gains and losses, and provisions for losses that can be directly associated with the reorganization and restructuring of the business must be reported separately as reorganization items in the statements of operations beginning in the quarter ending December31, 2008. The balance sheet must distinguish prepetition liabilities subject to compromise from both those prepetition liabilities that are not subject to compromise and from post-petition liabilities. Liabilities that may be affected by a plan of reorganization must be reported at the amounts expected to be allowed by the Bankruptcy Court, even if they may be settled for lesser amounts. In addition, cash provided by reorganization items must be disclosed separately in the statement of cash flows. The Company became subject to ASCTopic 852 effective on November10, 2008, emerged from Chapter 11 protection on November17, 2010, and has segregated those items as outlined above for all reporting periods between such dates. Pursuant to the Plan, holders of existing voting shares of the Company’s common stock immediately before the Plan confirmation received more than 50% of the voting shares of the emerging entity, thus the Company did not adopt fresh-start reporting upon emergence from Chapter 11. The Company instead followed the guidance as described in ASC 852-45-29 for entities which do not qualify for fresh-start reporting. Liabilities compromised by the Plan were stated at present values of amounts to be paid, and forgiveness of debt was reported as an extinguishment of debt and classified in accordance with ASC Topic 225. On March19, 2012, the Bankruptcy Court entered a Final Decree closing the Company’s Chapter 11 proceedings. Use of estimates in the preparation of financial statements: The preparation of condensed consolidated financial statements in conformity with GAAP require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures about contingent assets and liabilities at the dates of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. 10 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 2. Significant accounting policies (continued): Inventories: Inventories consist primarily of supplies and parts used in instrumentation assembly and related materials. Inventories are stated at the lower of cost or market with cost determined using the first-in first-out (FIFO) method. Property and equipment: Property and equipment are recorded at cost. Depreciation for property and equipment is computed using the straight-line method over the estimated useful lives of three to seven years. Leasehold improvements are amortized over the shorter of their economic lives or the lease term. Goodwill and intangible assets: Goodwill relates to the Company’s cell culture and instrument manufacturing segments located in Minneapolis (Coon Rapids), Minnesota, which continue to be profitable segments of the Company. Goodwill is tested for impairment annually or whenever there is an impairment indication. The Company has not recorded any impairment losses as a result of these evaluations. Patents and trademarks: Costs incurred in relation to patent applications are capitalized as deferred patent costs. If and when a patent is issued, the related patent application costs are transferred to the patent account and amortized over the estimated useful life of the patent. If it is determined that a patent will not be issued, the related patent application costs are charged to expense at the time such determination is made. Patent and trademark costs are recorded at historical cost. Patent and trademark costs are being amortized using the straight-line method over their estimated useful lives of six years for patents and twenty years for trademarks. Deferred financing costs: Deferred financing costs include fees paid in cash in conjunction with obtaining notes payable and long-term debt and are amortized over the term of the related financial instrument. Carrying value of long-lived assets: The carrying values of the Company’s long-lived assets are evaluated whenever events or changes in circumstances indicate that the carrying amount might not be recoverable. This assessment may be based upon management’s experience in the industry, historical and projected sales, current backlog, and expectations of undiscounted future cash flows. The Company reviews the valuation and amortization of those long-lived assets to determine possible impairment by comparing the carrying value to projected undiscounted future cash flows of the related assets. During the three months ended December31, 2012, the Company noted no events that would give it reason to believe that impairment on the Company’s long-lived assets is necessary. Financial instruments: Financial instruments, as defined in ASC Topic 825, consist of cash, evidence of ownership in an entity and contracts that both (i)impose on one entity a contractual obligation to deliver cash or another financial instrument to a second entity, or to exchange other financial instruments on potentially unfavorable terms with the second entity and (ii)conveys to that second entity a contractual right (a)to receive cash or another financial instrument from the first entity or (b)to exchange other financial instruments on potentially favorable terms with the first entity. Accordingly, the Company’s condensed consolidated financial instruments consist of cash, accounts receivable, accounts payable, accrued liabilities, notes payable, long-term debt, and derivative financial instruments. The Company carries cash, accounts receivable, accounts payable, and accrued liabilities at historical costs. The respective estimated fair values of these assets and liabilities approximate carrying values due to their current nature. The Company also carries notes payable and long-term debt at historical cost less discounts from warrants issued as loan financing costs; however, fair values of these debt instruments are estimated for disclosure purposes based upon the present value of the estimated cash flows at market interest rates applicable to similar instruments. 11 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 2. Significant accounting policies (continued): Fair value of financial assets and liabilities: The Company measures the fair value of financial assets and liabilities in accordance with GAAP which defines fair value, establishes a framework for measuring fair value, and requires certain disclosures about fair value measurements. GAAP defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. GAAP also establishes a fair value hierarchy, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. GAAP describes three levels of inputs that may be used to measure fair value: Level 1 – quoted prices in active markets for identical assets or liabilities Level 2 – quoted prices for similar assets and liabilities in active markets or inputs that are observable Level 3 – inputs that are unobservable (for example cash flow modeling inputs based on assumptions) The Company generally does not use derivative financial instruments to hedge exposures to cash-flow, market or foreign-currency risks. However, the Company and its consolidated subsidiary have entered into certain other financial instruments and contracts, such as debt financing arrangements and freestanding warrants with features that are either (i)not afforded equity classification, (ii)embody risks not clearly and closely related to host contracts, or (iii)may be net-cash settled by the counterparty. These instruments are required to be carried as derivative liabilities, at fair value. The Company uses the Black-Scholes option valuation technique because it embodies all of the requisite assumptions (including trading volatility, estimated terms and risk free rates) necessary to measure the fair value of these instruments. Estimating fair values of derivative financial instruments requires the development of significant and subjective inputs that may, and are likely to, change over the duration of the instrument with related changes in internal and external market factors. In addition, option-based techniques are highly volatile and sensitive to changes in the Company’s trading market price and the trading market price of various peer companies, which have historically had high volatility. Since derivative financial instruments are initially and subsequently carried at fair value, the Company’s income will reflect the volatility in these estimate and assumption changes. Revenue recognition: Instruments and disposables sales are recognized in the period in which the applicable products are delivered. The Company does not provide its customers with a right of return; however, deposits made by customers must be returned to customers in the event of non-performance by the Company and, as such, are not recognized as revenue until product delivery. Revenues from contract cell production services are recognized using the percentage-of-completion method, measured by the percentage of contract costs incurred to date to the estimated total contract costs for each contract. Contract costs include all direct material, subcontract and labor costs and those indirect costs related to contract performance, such as indirect labor, insurance, supplies and tools. Provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined. Changes in job performance, job conditions, estimated profitability and final contract settlements may result in revisions to revenues, costs and profits and are recognized in the period such revisions are determined. Because of the inherent uncertainties in estimating costs, it is at least reasonably possible that the estimates used will change in the near term. The asset “costs and estimated earnings in excess of billings on uncompleted contracts” represents revenues recognized in excess of amounts billed. Such revenues are expected to be billed and collected within one year on uncompleted contracts. The liability “billings in excess of costs and estimated earnings on uncompleted contracts” represents billings in excess of revenue recognized. 12 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 2. Significant accounting policies (continued): Research and development expenses: The Company expenses research and development expenditures as incurred. Such costs include payroll and related costs, facility costs, equipment rental and maintenance, professional fees, outsourced consulting services, travel expenses associated with the Company’s regulatory strategy, the cost of laboratory supplies, and certain other indirect cost allocations that are directly related to research and development activities to (a) assist the Company in its analyses of the data obtained from the Company’s clinical trials and (b) update the Company’s manufacturing facility to facilitate its compliance with various regulatory validations and comparability requirements related to the Company’s manufacturing process and its facility, as the Company continues its advancement toward seeking marketing/regulatory approval from the EMA, Health Canada, the FDA and other foreign regulatory agencies. Shipping and handling costs: Shipping and handling costs are included as a component of cost of revenue in the accompanying condensed consolidated statements of operations. Stock-based compensation: The Company has accounted for stock-based compensation under the provisions of ASC Topic 718 – Stock Compensation which requires the use of the fair-value based method to determine compensation for all arrangements under which employees and others receive shares of stock or equity instruments (stock options and common stock purchase warrants). The fair value of each stock option award is estimated on the date of grant using the Black-Scholes valuation model that uses assumptions for expected volatility, expected dividends, expected term, and the risk-free interest rate. Expected volatilities are based on historical volatility of peer companies and other factors estimated over the expected term of the stock options. The expected term of options granted is derived using the “simplified method” which computes expected term as the average of the sum of the vesting term plus the contract term. The risk-free rate is based on the U.S. Treasury yield curve in effect at the time of grant for the period of the expected term. Recent accounting pronouncements: In September 2011, the FASB issued Accounting Standards Updates (“ASU”)2011-08, Intangibles—Goodwill and Other (Topic 350), Testing Goodwill for Impairment (“ASU 2011-08”), to allow entities to use a qualitative approach to test goodwill for impairment. ASU 2011-08 permits an entity to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying value. If it is concluded that this is the case, it is necessary to perform the currently prescribed two-step goodwill impairment test. Otherwise, the two-step goodwill impairment test is not required.The Company adopted ASU 2011-08 beginning October1, 2012 and was adopted during the three months ended December 31, 2012.It did not have a material impact on the Company’s condensed consolidated financial statements. In July 2012, the FASB issued ASU 2012-02 – Testing Indefinite-Lived Intangible Assets for Impairment (“ASU 2012-02”) in order to reduce the cost and complexity of performing an impairment test for indefinite-lived intangible assets by simplifying how an entity tests those assets for impairment and to improve consistency in impairment testing guidance.The new guidance allows an entity the option to make a qualitative assessment about the likelihood that an indefinite-lived intangible asset is impaired to determine whether it should perform a quantitative impairment test.ASU 2012-02 is effective for the Company beginning October 1, 2012, and earlier adoption is permitted.The Company adopted ASU 2012-02 beginning October1, 2012 and was adopted during the three months ended December 31, 2012.It did not have a material impact on the Company’s condensed consolidated financial statements. 13 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 3. Liquidity: The accompanying unaudited condensed consolidated financial statements have been prepared on a going concern basis, which assumes the Company will realize its assets and discharge its liabilities in the normal course of business.As reflected in the accompanying condensed consolidated financial statements, as of December31, 2012 the Company had an accumulated deficit of approximately $176.2 million and working capital deficit of approximately $43.7 million. Cash and cash equivalents, at December 31, 2012, were approximately $0.4 million. The Company’s independent auditors issued a “going concern” uncertainty report on the consolidated financial statements for the year ended September30, 2012, citing significant losses and working capital deficits at that date, which raised substantial doubt about the Company’s ability to continue as a going concern. Corps Real LOC: Effective December 3, 2012, the Company issued a secured promissory note to Corps Real, which provides the Company with a revolving line of credit in the principal amount of up to $1.5 million (the “Corps Real LOC”).The advances under the CorpsReal LOC are to be used only to sustain the Company’s business operations.The Corps Real LOC accrues interest at the rate of 16% per annum with all interest due at maturity of the Corps Real LOC on December 3, 2013.The Corps Real LOC is secured by a first priority lien of all the Company’s assets.Laurus/Valens has agreed to subordinate the TermA Notes and Term B Notes in right of payment and priority, to the payment in full of the Corps Real LOC.As of December 31, 2012, Corps Real has advanced approximately $0.89million under the Corps Real LOC. Outstanding Indebtedness as of December 31, 2012: Outstanding Principal (in 000’s) Interest Rate (perannum) Maturity Date Total Aggregate Number of Warrants Issued Exercise Price Expiration Date Exit Financing $ 15.0% On demand $ 11/17/2017 Corps Real Note 16.0% 01/31/2013 — — — Corps Real LOC 16.0% 12/03/2013 — — — Laurus/Valens Term A Notes 8.0% 01/31/2013 — — — Laurus/Valens Term B Notes 8.0% 11/17/2013 — — — March 2014 Obligations 5.0% 03/17/2014 — — — Accentia Promissory Demand Note 3.3% On demand — — — Minnesota Promissory Notes $ 4.1% 05/01/2021 — — — * See additional notes below for additional and subsequent event information on the outstanding debt listed in the table above. On November 17, 2012, an aggregate of approximately $27.7 million in principal became due undertheCorps Real Note, Laurus/Valens Term A Notes, and the Exchange Notes issued to the holders under the Exit Financing (collectively, the “Matured Obligations”).Because the Company was unable to pay the amount due on November 17, 2012, an event of default occurred.On December 19, 2012, a majority of the holders of the outstanding Exchange Notes commenced a breach of contract action (the “Whitebox Litigation”) to secure monetary judgment(s) against the Company for the outstanding defaulted principal and interest owed to them in the aggregate amount of approximately $1.2 million, in the State of Minnesota.In response, the Company filed a Motion to Dismiss, for the reason that the venue in which the Whitebox Litigation was filed was improper.Pursuant to the terms of the Exchange Notes, the proper venue is New York City, in the Borough of Manhattan.The Company has not been notified of an event of default by any other holder(s) of the outstanding Exchange Notes.As a result of this event of default, the Company has accrued interest on the Exchange Notes at rate of 15%per annum. Pursuant to cross-default provisions contained in the Laurus/Valens Term B Notes and the Minnesota Promissory Notes, in the approximate aggregate amount of $4.5 million, the holders may also declare those notes to be in default.The Company has not been notified of an event of default by any of the holders of the notes. 14 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 3. Liquidity (continued): On November 17, 2012, the Company, Corps Real, and Laurus/Valens entered into a standstill agreement, whereby (i)the maturity dates of the Corps Real Note and the Term A Notes were extended from November 17, 2012 to January 31, 2013 and (ii) Corps Real and Laurus/Valens granted the Company a forbearance until January 31, 2013 from exercising their rights and/or remedies available to them under the Corps Real Note, Term A Notes and Term B Notes.Although the standstill agreement has expired, the Company, Corps Real and Laurus/Valens are continuing to negotiate the potential restructuring of the Corps Real Note, Term A Notes, and Term B Notes.Upon notification of an event of default by Corps Real, Corps Real will have the right to foreclose upon its first priority security interest in all of the Company’s assets.Upon notification of an event of default by Laurus/Valens, Laurus/Valens (a) will have right to foreclose upon their lien on all of the Company’s assets (which is subordinate only to the security interest of Corps Real) and (b)may appoint one-third of the total membership of the Company’s Board of Directors. The Company has not been notified of an event of default by either Corps Real and/or Laurus/Valens. The outcome of the continuing negotiations relating to the restructuring of the Matured Obligations, which may include the remainder of the Company’s outstanding debt, may negatively affect Accentia’s ownership interest in the Company and cause Accentia’s potential deconsolidation/loss of control in the Company. Additional expected financing activity: It is the Company’s intention to meet its cash requirements through proceeds from its instrument and disposables and cell culture products and service manufacturing activities, the use of cash on hand, trade vendor credit, short-term borrowings, debt and equity financings, the modification of existing cash commitments, and strategic transactions such as collaborations, partnering, and licensing. As of December 31, 2012, the Company has approximately $0.6 million available under the Corps Real LOC and has drawn down these funds to fund the Company’s operations during 2013.The Company’s ability to continue present operations, to continue its detailed analyses of BiovaxID™’s clinical trial results, to meet the Company’s debt obligations as they mature (discussed below), to pursue ongoing development and commercialization of BiovaxID and AutovaxID®, including potentially seeking regulatory/marketing approval with national and international regulatory agencies, is dependent upon the Company’s ability to obtain additional significant external funding in the immediate term, which raises substantial doubt about the Company’s ability to continue as a going concern. Additional sources of funding have not been established; however, additional financing is currently being sought by the Company from a number of sources, including the sale of equity or debt securities, strategic collaborations, recognized research funding programs, as well as domestic and/or foreign licensing of the Company’s product candidates. The Company is currently in the process of exploring these various financing alternatives. There can be no assurance that the Company will be successful in securing such financing at acceptable terms, if at all. If adequate funds are not available from the foregoing sources in the immediate term, or if the Company determines it to otherwise be in the Company’s best interest, the Company may consider additional strategic financing options, including sales of assets, or the Company may be required to delay, reduce the scope of, or eliminate one or more of its research or development programs or curtail some or all of its commercialization efforts. The Company’s liquid assets and cash flow are not sufficient to fully repay the principal owed under its outstanding debt instruments.Further, the Company cannot assure its shareholders that the Company can extend or restructure the Matured Obligations.The Company has not established access to additional capital or debt to repay the Matured Obligations.Further, the Company cannot assure its shareholders that the Company will be able to obtain needed funding to repay or restructure the Matured Obligations. If, as or when required, the Company is unable to repay, refinance or restructure its indebtedness under the Company’s secured or unsecured debt instruments, or amend the covenants contained therein, the lenders and/or holders under such secured or unsecured debt instruments could elect to terminate their commitments thereunder, cease making further loans, and/or institute foreclosure proceedings or other actions against the Company’s assets. Under such circumstances, the Company could be forced into bankruptcy or liquidation. In addition, any event of default or declaration of acceleration under one of the Company’s debt instruments could also result in an event of default under one or more of the Company’s other debt instruments. The Company may have to seek protection under the U.S. Bankruptcy Code from the Matured Obligations and its other debt instruments.This would have a material adverse impact on the Company’s liquidity, financial position and results of operations. 15 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 4. Accounts Receivable, concentrations of credit risk and major customers: Financial instruments that subject the Company to concentrations of credit risk include cash and accounts receivable. Accounts receivable are customer obligations due under normal trade terms for products sold to distributors and retail customers. The Company performs ongoing credit evaluations of customers’ financial condition, but does not require collateral or any other security to support amounts due. Management reviews accounts receivable on a monthly basis to determine if any receivables will potentially be uncollectible. The allowance for doubtful accounts contains a specific accrual for accounts receivable balances that are considered potential bad debts and a general accrual for remaining possible bad debts. Any accounts receivable balances that are determined to be uncollectible are written off to the allowance. Based on the information available, management believes that the current allowance for doubtful accounts is adequate. However, actual write-offs might exceed the recorded allowance. Major customer information is as follows: · Two customers accounted for 46% of revenues for the three months ended December 31, 2012. · Three customers accounted for 55% of revenues for the three months ended December 31, 2011. · Four customers accounted for 71% of trade accounts receivable as of December 31, 2012. A significant amount of the Company’s revenue has been derived from export sales. The Company’s export sales were 52% and 34% of revenues for the three months ended December31, 2012 and 2011, respectively. For the three months ended December31, 2012 and 2011, sales to customers in the United Kingdom accounted for 28% and 27% of total revenue, respectively. Sales to Canadian customers accounted for 22% of revenues for the three months ended December 31, 2012 and were minimal for the three months ended December 31, 2011. 5. Inventories: Inventories consist of the following: December31, 2012 (Unaudited) September30,2012 Raw materials $ $ Work-in-process — Finished goods $ $ 6. Minnesota facility lease: The Company leases approximately 35,000 square feet in Minneapolis (Coon Rapids), Minnesota, which it uses for office, laboratory, manufacturing, and warehousing space to support its development, potential commercialization, and production of BiovaxID™, production of its instruments and disposables, and contract cell culture products and services. The lease expires on December 31, 2020.The Company has the right to extend the term of the lease for two additional five year periods at the greater of the base rent in effect at the end of the initial ten year lease term or market rates in effect at the end of the initial ten year lease term. The lease contains provisions regarding a strategic collaboration whereby, the landlord agreed to construct certain capital improvements in the amount of $1.5 million to the leased premises to allow the Company to perform cGMP manufacturing of biologic products in the facility, including the manufacture of BiovaxID™ and for potential future expansion to the facility to permit additional BiovaxID production capacity when required.These improvements were completed in September 2011 and were financed by the Company through a combination of cash on hand (approximately $0.175million), the Minnesota Promissory Notes (in the aggregate amount of $0.353 million) (see Note 8), and an increase to the base rent charged in order to recoup the costs of construction incurred by the landlord (approximately, $1.0million) over the initial ten year term of the lease.As a result of these transactions, the Company recorded an asset for the fair value of the common stock purchase warrant issued to the landlord (approximately, $0.825 million), and leasehold improvements in the amount of $0.55 million. These costs will be amortized over the initial ten year term of the lease.The respective carrying values of these assets are $0.660million and $0.464million as of December 31, 2012. 16 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 7. Related party transactions: Notes payable, related party consists of the following: December31, 2011 (Unaudited) September30,2012 Corps Real Note Unamortized discount on Corps Real Note — ) Accentia Promissory Demand Note $ $ Corps Real LOC — $ $ Corps Real LOC Effective December 3, 2012, the Company issued a secured promissory note to Corps Real, which provides the Company with a revolving line of credit in the principal amount of up to $1.5 million (the “Corps Real LOC”).The advances under the CorpsReal LOC are to be used only to sustain the Company’s business operations.The Corps Real LOC accrues interest at the rate of 16% per annum with all interest due at maturity on December 3, 2013.The Corps Real LOC is secured by a first priority lien of all the Company’s assets.Laurus/Valens has agreed to subordinate the TermA Notes and Term B Notes in right of payment and priority, to the payment in full of the Corps Real LOC.As of December 31, 2012, Corps Real has advanced approximately $0.89 million under the Corps Real LOC. Corps Real Note: On November 17, 2010, the Company issued a secured convertible promissory note (as amended) (the “Corps Real Note”) in an original principalamount of $2.3 million to Corps Real, LLC (“Corps Real”). Corps Real is an affiliate of Ronald E. Osman.Corps Real is a shareholder and senior secured lender of the Company and a shareholder and the secured lender to Accentia. Corps Real and the majority owner of Corps Real, MRB&B, LLC, are both managed by Mr.Osman.Mr. Osman is a shareholder and director of the Company and a shareholder of Accentia. The Corps Real Note accrues interest and is payable on the outstanding principal amount of the Corps Real Note at a fixed rate of 16%per annum due at maturity.On October 9, 2012, and under the terms of the Corps Real Note, Corps Real elected to loan to the Company an additional $0.7million.As a result of the additional loan, the outstanding principal balance under the Corps Real Note increased from approximately, $2.3million to $3.0 million.The Corps Real Note is secured by a first priority lien on all of the Company’s assets. Because the Company was unable to pay the amount due under the Corps Real Note on November 17, 2012, an event of default occurred.On November 17, 2012, the Company and Corps Real entered into a standstill agreement, whereby (i) the maturity date of the Corps Real Note was extended from November 17, 2012 to January 31, 2013 and (ii) Corps Real granted the Company a forbearance until January 31, 2013 from exercising its rights and/or remedies available to it under the Corps Real Note.Although the standstill agreement has expired, the Company and Corps Real are continuing to negotiate a potential restructuring of the Corps Real Note.Upon notification of an event of default by Corps Real, Corps Real will have the right to foreclose upon its first priority security interest in all of the Company’s assets. The Company has not been notified of an event of default by Corps Real. The Corps Real Note was evaluated under the provisions of ASC 470-20, and was recorded at an initial discount of $2.1million charged to additional paid-in capital representing the intrinsic value of the beneficial conversion feature associated with the CorpsReal Note. The discount has been amortized to interest expense using the effective interest method over the original term of the note, represented by the two year period ending November 17, 2012. 17 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 7. Related party transactions (continued): Accentia Promissory Demand Note: As of December 31, 2012, Accentia has loaned the Company approximately $4.5 million (the “Accentia Promissory Demand Note”).The Accentia Promissory Demand Note is due upon demand and accrues interest at the prime rate (3.25% at December 31, 2012).OnOctober 9, 2012, as consideration for an additional $0.7 million loaned to the Company under the terms of the Corps Real Note, Accentia agreed: (a) to amend the expiration date of its June 13, 2011 common stock purchase warrant issued to Corps Real, LLC from June 13, 2016 to June 13, 2021; (b) to amend its security agreements with Corps Real, LLC and Pabeti, Inc. to include and cross-collateralize all of Accentia’s collateral securing Accentia’s obligations to Corps Real, LLC and Pabeti, Inc.; and (c) to issue to CorpsReal a new common stock purchase warrant to purchase 5.5 million shares of Accentia’s common stock for an exercise price of $0.14per share.As a result of the modification to the existing Accentia warrant, as well and the issuance of the new Accentia warrant, a total of $0.9 million was added to the outstanding principal balance of the Accentia Promissory Demand Note in October 2012.This $0.9 million was recorded as a discount to the Corps Real Note and amortized to interest expense through the original term of the note (November 17, 2012). The remaining outstanding principal balance of the Accentia Promissory Demand Note consists of advances to the Company from Accentia in the form of cash loans, interest, payments directly to third parties on the Company’s behalf and allocated inter-company expenses. 8. Long-term debt: Long-term debt consists of the following: December31, (Unaudited) September30, March 2014 Obligations $ $ Exit Financing, net of discount of zero and $0.288 million at December 31, 2012 and September 30, 2012, respectively Minnesota Promissory Notes Laurus/Valens Term A Notes Laurus/Valens Term B Notes Less: current maturities ) ) $ $ Future maturities of long-term debt are as follows: Years ending December31, $ Total maturities $ March 2014 Obligations: On November17, 2010, the Company became obligated to pay certain of its unsecured creditors the aggregate principal amount of approximately $2.7 million in cash together with interest at 5%per annum to be paid in one installment on March27, 2014 (the“March 2014 Obligations”). The aggregate principal balance of the March 2014 Obligations, increased by approximately $0.12million due to the allowance of a previously unfiled unsecured claim, as well as an amendment to the amount owed on a separate, unsecured claim in fiscal 2012. The aggregate principal balance of the March 2014 Obligations, at December 31, 2012, was approximately $2.8 million. 18 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 8. Long-term debt (continued): Exit Financing: On October19, 2010, the Company completed a financing (the “Exit Financing”) as part of the Plan. The Company issued (a) secured convertible notes in the original aggregate principal amount of $7.0 million (the “Initial Notes”) and (b) two separate types of warrants to purchase shares of the Company’s common stock to the holders of the Exchange Notes, Series A Warrants (the “Initial Series A Warrants”) and Series B Warrants (the“Initial Series B Warrants”). On November17, 2010, the Initial Notes were exchanged for new unsecured convertible notes (the“Exchange Notes”) in the original aggregate principal amount of $7.04 million, with interest accrued monthly, payable on the outstanding principal amount of the Exchange Notes at a fixed rate of 7%per annum.The Company has paid the Exchange Notes’ monthly interest in shares of the Company’s common stock. The holders of the Exchange Notes have the option to convert all or a portion of the outstanding balance of the Exchange Notes into shares of the Company’s common stock at a conversion rate of $0.91 per share.As of December 31, 2012, a total of $5.8 million in principal on the Exchange Notes had been converted to the Company’s common stock, resulting in the issuance to the Exchange Note holders of 6.9million shares of the Company’s common stock.The aggregate principal balance of the Exchange Notes, at December 31, 2012, was approximately $1.2 million. Because the Company was unable to pay the amounts due under the outstanding Exchange Notes on November 17, 2012, an event of default occurred.On December 19, 2012, Whitebox Credit Arbitrage Partners, LP, Whitebox Special Opportunities Fund Series B Partners, LP, Pandora Select Partners, LP, Whitebox Multi-Strategy Partners, LP, Whitebox Concentrated Convertible Arbitrage Partners, LP, who hold a majority of the outstanding Exchange Notes, commenced a breach of contract action to secure monetary judgment(s) against the Company for the outstanding defaulted principal and interest owed to them in the aggregate amount of approximately $1.2million in the State of Minnesota.In response, the Company filed a Motion to Dismiss, for the reason that the venue in which the Whitebox Litigation was filed was improper.Pursuant to the terms of the Exchange Notes, the proper venue is New York City, in the Borough of Manhattan.The Company has not been notified of an event of default by any other holder(s) of the outstanding Exchange Notes.As a result of this event of default, the Company has accrued interest on the Exchange Notes at the default rate of 15%per annum. The Series A Exchange Warrants issued in conjunction with the Exchange Notes contain adjustment features properly classified as derivative instruments required to be recorded at fair value (Note 9). Minnesota Promissory Notes: On May6, 2011, the Company closed two financing transactions with the Economic Development Authority in and for the City of Coon Rapids (the “EDA”) and the Minnesota Investment Fund (the “MIF”), which provide capital to help add workers and retain high-quality jobs in the State of Minnesota. The Company issued two secured promissory notes in the aggregate amount of $0.353million, which amortize over 240months, with a balloon payment of $0.199 million due on May1, 2021 (collectively, the“Minnesota Promissory Notes”). The Company may prepay the Minnesota Promissory Notes at any time prior to maturity without penalty. The entirety of the proceeds from the transaction were used to fund capital improvements made to the Company’s existing manufacturing facility in Minneapolis (CoonRapids), Minnesota.The Minnesota Promissory Notes bear interest as follows (yieldingan effective interest rate of 4.1%): • Months 1-60 at 2.5% interest • Months 61-80 at 5.0% interest • Months 81-100 at 7.0% interest • Months 101-120 at 9.0% interest Because the Company was unable to pay the amounts due under the Matured Obligations and pursuant to cross-default provisions contained in the Minnesota Promissory Notes, the EDA and/or the MIF may declare the Minnesota Promissory Notes to be in default.The Company has not been notified of an event of default by the EDA and/or the MIF. Due to the cross-default provisions contained in the notes, the aggregate principal balance due as of December 31, 2012 ($0.331 million) has been classified as a current liability on the December 31, 2012 balance sheet. 19 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 8. Long-term debt (continued): Laurus/Valens Term A and Term B Notes: On November17, 2010, the Company issued two notes – one in the aggregate principal amount of $24.9 million (the“Term A Notes”) and one in the aggregate principal amount of $4.2 million (the “Term B Notes”) to Laurus/Valens. The Term A Notes accrue interest at the rate of 8%per annum (with a 12%percentper annum default rate) and became due on November 17, 2012.On November18, 2010, the Company prepaid the Term A Notes in an amount equal to $1.4million from the proceeds received in the Exit Financing. The Term B Notes are due in one installment of principal and interest on November17, 2013, and accrues interest at the rate of 8%per annum (with a 12%per annum default rate).The Company may prepay the Term B Notes, without penalty, at any time. The Term A Notes and Term B Notes are secured by a lien on all of the Company’s assets, junior only to the lien granted to CorpsReal and to certain other permitted liens. The Term A Notes and Term B Notes are guaranteed (as amended) by Accentia (the“Accentia Guaranty”), up to a maximum amount of $4,991,360. The Accentia Guaranty is secured by Accentia’s pledge of 20,115,818 shares ofBiovest common stock owned by Accentia. Because the Company was unable to pay the amount due under the Term A Notes on November 17, 2012, an event of default occurred. Pursuant to cross-default provisions contained the Term B Notes Laurus/Valens may declare the Term B Notes to be in default as well.On November 17, 2012, the Company and Laurus/Valens entered into a standstill agreement, whereby (i)the maturity dates of the Term A Notes were extended from November 17, 2012 to January 31, 2013 and (ii) Laurus/Valens granted the Company a forbearance until January 31, 2013 from exercising its rights and/or remedies available to it under the Term A Notes and Term B Notes.Although the standstill agreement has expired, the Company and Laurus/Valens are continuing to negotiate the potential restructuring of the Term A Notes and Term B Notes.Upon notification of an event of default by Laurus/Valens, Laurus/Valens (a)will have right to foreclose upon their lien on all of the Company’s assets (which is subordinate only to the security interest of Corps Real) and (b)may appoint one-third of the total membership of the Company’s Board of Directors.The Company has not been notified of an event of default by Laurus/Valens.Accordingly, the aggregate principal balance of both the Term A Notes and Term B Notes, at December 31, 2012 (approximately $27.6 million), have been classified as current liabilities on the Company’s December31, 2012 balance sheet. 9. Derivative liabilities: The Company does not use derivative financial instruments to hedge exposures to cash-flow, market or foreign-currency risks. However, the Company has entered into certain other financial instruments and contracts, such as debt financing arrangements and freestanding common stock purchase warrants with features that are either (i)not afforded equity classification, (ii)embody risks not clearly and closely related to host contracts, or (iii)may be net-cash settled by the counterparty. These instruments are required to be carried as derivative liabilities, at fair value. The following table discloses the fair value of the Company’s derivative liabilities and their location in the accompanying condensed consolidated balance sheets as of December31, 2012 and September30, 2012. The Company held no derivative assets at either reporting date. Liability Derivatives December31, 2012 (unaudited) September30,2012 BalanceSheet Location Fair Value BalanceSheet Location Fair Value Derivatives not designated as hedging instruments Series A Exchange Warrants Derivative Liabilities $ Derivative Liabilities $ Total derivatives not designated as hedging instruments $ $ 20 Table of Contents BIOVEST INTERNATIONAL, INC AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED DECEMBER 31, 2 9. Derivative liabilities (continued): The following table summarizes assets and liabilities measured at fair value on a recurring basis for the periods presented: December31, 2012 (unaudited) September30, 20121 Fair Value Measurements Using: Level1 Level 2 Level3 Total Level1 Level 2 Level3 Total Liabilities Derivative Liabilities $
